                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 DWAYNE FOLSE CIVIL ACTION

 VERSUS

 JASON KENT NO. 18-00121-BAJ-SDJ


                               RULING AND ORDER

      Before the Court is Petitioners application for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. The Magistrate Judge has issued a Report and

Recommendation (Doc. 30), recommending that the Court deny petitioner's

application. The Magistrate Judge further recommended that the Court deny

Petitioner a certificate ofappealability if one is sought.

      The Magistrate Judge found that Petitioner s claims that the prosecution failed

to produce exculpatory evidence, that he received ineffective assistance of counsel,


and that the prosecution engaged in deliberate perjury, are procedurally defaulted,

and therefore that the Court is barred from undertaking review. (Doc. 30, p. 7-10).


Further, the Magistrate Judge found that Petitioner s claim that he was improperly

sentenced as a habitual offender was without merit, in light of Jackson v. Virginia,


99 S. Ct 2781, 2789 (1979). (Doc 30, p. 12). Finally, the Magistrate Judge found that

Petitioner's federal claim that his sentence was excessive was not properly presented


to the Louisiana First Circuit Court of Appeal, therefore the claim is technically

exhausted and procedurally barred. (Doc. 30, p. 13). While Petitioner filed an
opposition to the Recommendation, (Doc. 31), he failed to submit any evidence to


counter the findings of the Magistrate Judge.

      Having carefully considered the underlying Petition and related filings, the

Court APPROVES the Magistrate Judge's Report and Recommendation, and

ADOPTS it as the Court's opinion herein.

      Accordingly,

      IT IS ORDERED that Petitioner's application for habeas corpus relief is

DENIED, and the proceeding is DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that, if Petitioner seeks to pursue an appeal in

this case, a certificate ofappealability shall be DENIED.

      A separate judgment will be issued.




                               Baton Rouge, Louisiana, this ^"° day of June, 2021




                                                     a-

                                       JUDGE BRIAN ^. JACtKSON
                                       UNITED STATE^MSTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA
